361 F.2d 335
Allison T. WILLIAMS, Appellant,v.Raymond W. ANDERSON.
No. 15755.
United States Court of Appeals Third Circuit.
Argued May 20, 1966.Decided June 1, 1966.

David Snellenburg, II, Wilmington, Del., for appellant.
Charles L. Paruszewski, Chief Deputy Atty. Gen., Wilmington, Del., for appellee.
Before STALEY, Chief Judge, and McLAUGHLIN and SMITH, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
The judgment of conviction of appellant in the Delaware Superior Court on its own particular facts is not in conflict with Jackson v. Denno, 378 U.S. 368, 84 S.Ct. 1774, 12 L.Ed.2d 908 (1964) or with Escobedo v. State of Illinois, 378 U.S. 478, 84 S.Ct. 1758, 12 L.Ed.2d 977 (1964), whether or not finally held retrospective in its application or with United States ex rel. Russo v. State of New Jersey, 351 F.2d 429 (3 Cir. 1965).  In all other aspects the state trial was free from substantial error.


2
The judgment of the District Court will be affirmed.